DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Applicant’s reply dated 04 January 2022 to the previous Office action dated 04 October 2021 is acknowledged.  Pursuant to amendments therein, claims 1-7, 15-17, and 20-24 are pending in the application.
New rejections under 35 U.S.C. 112 are made herein in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 103 made in the previous Office action is maintained as set forth herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 further including freeze-drying the tissue matrix, but claim 15 from which it depends already recites drying the tissue, so it is unclear whether the freeze-drying is such drying or whether they are different steps.  For purposes of compact prosecution, the phrase “further including freeze-drying the tissue matrix” is construed herein as meaning “wherein the drying is freeze-drying”.  Claim 17 is rejected as depending from the rejected claim without remedying such deficiency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17 fails to further limit claims 15 and 16 from which it depends in that claim 15 already requires that the tissue be dried after being mechanically processed and suspended but before cross-linking, and claim 17 merely restates as such.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 15-17, and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malaviya et al. (US 2003/0044444 A1; published 06 March 2003; of record) in view of Nahas et al. (WO 2011/019822 A2; published 17 February 2011; filed 11 August 2010; priority to 11 August 2009; of record) and Baksh et al. (US 2011/0293667 A1; published 01 December 2011; filed 14 January 2011; priority to 24 May 2010 and 14 January 2010; of record).
Malaviya et al. discloses making an implantable device for repairing or regenerating body tissue by providing a naturally occurring extracellular matrix (i.e., ECM) in raw form, comminuting the extracellular matrix (i.e., mechanically processing the ECM to reduce to particle size) in the presence of a liquid to form a slurry of naturally occurring extracellular matrix (i.e., suspending the ECM particles in a solution), and lyophilizing (i.e., freeze-drying) the slurry of extracellular matrix to form an open cell foam (i.e., a porous sponge) (claim 59) wherein the extracellular matrix foam can be at 
Malaviya et al. does not disclose the ECM as from adipose or cross-linking including heating in a vacuum as claimed.
Nahas et al. discloses compositions and methods for implantation of processed adipose tissue products (title) for tissue reconstruction or restoration (page 9 lines 16-17).  In Example 2, acellular biomaterial / processed human adipose tissue (PhAT) is prepared by isolating subcutaneous fat (i.e., selecting an adipose tissue) from a tissue sample by scraping, homogenizing the scraped adipose tissue in a blender or with a press or mincing by forcing through a die while rinsing with water to remove lipid (i.e., mechanically processing the adipose tissue to reduce the tissue size and mechanically removing freed lipids from the tissue), washing with water to remove lipid and cellular debris (i.e., treating the mechanically processed tissue to remove substantially all cellular material from the tissue), treating with TRITON X-100 (i.e., detergent), and solubilizing (i.e., forming a solution, wherein a “solution” encompasses a “suspension” per page 19 line 13) using weak acid and water with shaking to promote chemical decellularization (Example 2) (i.e., suspending the tissue in a solution to form a in vivo (Example 9) (i.e., a stable three-dimensional structure when contacted with an aqueous environment and when implanted in a body).  The adipose tissue is human adipose 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Malaviya et al. and Nahas et al. by using the acellular processed human adipose tissue of Nahas et al. as the extracellular matrix (ECM) in the implant of Malaviya et al., with a reasonable expectation of success, given that the ECM of Malaviya et al. and the acellular processed human adipose tissue of Nahas et al. are both extracellular material used in making implants, and a person of ordinary skill in the art at the time the invention was made could have substituted one for the other with the predictable result of obtaining an implant suitable for tissue repair.  See MPEP 2143(I)(B).
Baksh et al. discloses bioengineered constructs comprising extracellular matrix such as decellularized constructs (paragraph [0005]) wherein ECM is comprised mainly of fibrous proteins and polysaccharides (paragraph [0029]) wherein pores therein are created by lyophilization (paragraph [0081]) wherein the ECM can be crosslinked to control its rate of bioremodeling and increase its persistence when implanted (paragraph [0091]) wherein crosslinking provides strength and durability to the construct 
It also would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Malaviya et al. and Baksh et al. by using the DHT crosslinking (i.e., heat and vacuum) of Baksh et al. as the crosslinking agent/method in the implant and method of Malaviya et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art at the time the invention was made would have been motivated to do so to reduce or eliminate potentially cytotoxic or inflammatory chemicals in the implant in order to reduce or eliminate stimulation of the patient’s immune responses, and to provide strength and durability to the implant (i.e., maintain the porous structure of the implant), as suggested by Baksh et al., given that Malaviya et al. teaches that either chemical or physical (e.g., DHT) cross-linking can be used.
Regarding the claimed recitations of particulate adipose tissue matrix, as noted above, Malaviya et al. teaches comminution of the extracellular matrix, which means mechanically processing the ECM to reduce to particle size, and teaches such comminution in the presence of a liquid to form a slurry of naturally occurring extracellular matrix, which means suspending the ECM particles in a solution.  In prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Malaviya et al. and Nahas et al. as discussed above and to cut the ECM into particles for use in the implant of Malaviya et al. in view of Nahas et al. and Baksh et al. as discussed above, with a reasonable expectation of success, given that particles are a form of ECM that Nahas et al. discloses as suitable for use in ECM implants, and given that particles would be a suitable form that could form an ECM slurry as in Malaviya et al.
Regarding claim 2, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Malaviya et al. as discussed above and to treat the extracellular matrix of Malaviya et al. to substantially remove lipids therefrom, with a reasonable expectation of success.
Regarding claims 4-6 and 20-22, as discussed above, the crosslinking of Malaviya et al. increases the stiffness of the implant which therefore maintains the porous structure of the implant, and also maintains the size and shape of the implant. Moreover, as discussed above, the implant of Malaviya et al. has a desired structural rigidity, and thus maintains a porous structure, size, and shape when implanted in a body, which is a compressed aqueous environment.
Regarding claims 7 and 24, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Malaviya et al. as discussed above and to include hyaluronic acid and chondroitin sulfate in the ECM implant of Malaviya et al., with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 04 January 2022 have been fully considered but they are not persuasive.
Applicant argues that there is no motivation to combine the teachings of Baksh et al. with that of Malaviya et al. and Nahas et al. because Malaviya et al. is focused on and particularly suited for chemical cross-linking, and Baksh et al. is focused on use of cross-linking for joining tissue sheets rather than stabilizing a foam or sponge (remarks pages 4-6).  In response, Malaviya et al. teaches using either chemical or physical crosslinking (paragraph [0063]), which provides motivation to use physical crosslinking, even if physical crosslinking is arguably a nonpreferred or alternative embodiment (see MPEP 2123).  Baksh et al. is not cited for stabilizing a sponge; it is cited for DHT as a known type of physical crosslinking, and Malaviya et al. provides motivation and reasonable expectation of success in using a known physical crosslinking technique.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/
Primary Examiner, Art Unit 1617